department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc dom fs proc tln-6057-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel new england district boston cc ner ned bos from deborah a butler assistant chief_counsel field service cc dom fs - subject claim for additional interest this field_service_advice responds to your memorandum received date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year year year year dollar_figurea dollar_figure dollar_figureb dollar_figure dollar_figurec dollar_figure dollar_figured dollar_figure dollar_figuree dollar_figure dollar_figuref dollar_figure dollar_figureg dollar_figure dollar_figureh dollar_figure issues date i date date date date date date date date date date whether under the described circumstances the taxpayer is entitled to a refund of additional overpayment interest whether under the described circumstances there is an administrative means by which the taxpayer may seek a refund of additional overpayment interest conclusion sec_1 under the circumstances no additional overpayment interest may be allowed to the taxpayer in light of the application of sec_6611 no facts an examination of the taxpayer resulted in a finding that there was a deficiency in tax due for year overpayments were due to the taxpayer for year year and year based on the agreed deficiency determination for year the service transferred overpayment credits of tax to the year account a transcript of the taxpayers’ account reflects the following transactions on date dollar_figurea was transferred to the year account from the year account on date dollar_figureb was transferred to the year account from the year account on date dollar_figurec was transferred to the year account from the year account on date dollar_figured was transferred to the year account from the year account on date dollar_figuree was transferred to the year account from the year account on date dollar_figuref was transferred to the year account from the year account on date dollar_figureg was transferred to the year account from the year account no overpayment interest was credited to the year account before the overpayment credits were transferred to the year account within the year account however the taxpayer claims that deficiency_interest was calculated without taking into account the dates on which the transferred credits became available the taxpayer now alleges that this was an error and that the result of this error was an assessment of excessive deficiency_interest the taxpayer concedes that the period of limitations for claiming a refund of the excessive deficiency_interest for year has now expired instead casting its claim as a claim based on an account_stated theory the taxpayer argues that the service had the use of its money for the period during which overpayment interest was owed to it but was not paid or credited to its account for year specifically the taxpayer claims it should be allowed overpayment interest on the amount of dollar_figurea from the date the overpayment became available on date to date the date the taxpayer alleges the credit was actually applied to the year account in addition the taxpayer seeks to recover accrued interest on that amount from date until the alleged overpayment is paid it calculated this amount as of date to be dollar_figureh taxpayer made an informal claim administratively to the service in a letter dated date the service responded by letter dated date in that letter the service stated that a claim for additional interest on an overpayment is not subject_to an administrative claim_for_refund and that there is no administrative remedy for the taxpayer’s complaint the letter advised the taxpayer that it could file suit within the six year statute of u s c section a and that the six year period was not extended by the service’s administrative consideration of the case the taxpayer sought confirmation of this position from its examining agents who in turn sought confirmation from your office law and analysi sec_1 whether the taxpayer has a claim for additional overpayment interest the-service is authorized to refund overpayments of tax to taxpayers under sec_6402 an overpayment_of_tax is the amount by which the tax_payments made by a taxpayer exceed the taxpayer’s liability for taxes interest and penalties for a given type of tax and tax period there is no overpayment until the entire amount of tax is satisfied see sec_301_6401-1 an overpayment can result from the overpayment of estimated_taxes carrybacks of net operating losses or other adjustments made on an amended_return adjustments made as the result of an audit or by the payment of tax that is assessed or collected after the relevant limitations_period has expired see interest handbook irm sec_121 overpayments of tax can be refunded to a taxpayer at the request of the taxpayer in a formal or informal claim_for_refund or upon the service's initiative sec_301_6402-2 in lieu of actually refunding such overpayments to a taxpayer sec_6402 also allows the service to credit an overpayment against existing liabilities when it provides in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest thereon against any liability in respect of an internal revenue tax on the part of the person who rnade the the transcript reflects that the credit transfers detailed above were actually processed during the third week of we assume for purposes of this discussion that the taxpayer has chosen date based on the date it agreed to the assessment of the agreed deficiency since the date is not material to the result reached here we have not ascertained the source of date overpayment and shall subject_to subsections c or d refund any balance to such person no credit or refund of an overpayment can be made however after the expiration of the statute_of_limitations on refunds unless before the expiration of the statutory period the taxpayer files a timely claim_for_refund with the service sec_6511 sec_301_6611-1 defines due_date in a number of situations for purposes of computing interest in general the term due_date means the last day fixed by law or regulations for the payment of the tax determined without regard to any extension of time and not the date of a notice_and_demand for payment issued by the service sec_301_6611-1 in the case of a credit against interest that accrues for any period beginning on or after date such interest is due as it economically accrues on a daily basis rather than when it is assessed sec_301_6611-1 in the case of a credit against an additional_amount addition to the tax or assessable penalty the due_date is the earlier of the date of assessment or the date from which such amount would bear interest if not satisfied by payment or credit sec_301_6611-1 when as in this case an overpayment is credited against another tax_liability sec_6611 provides that interest is to be allowed and paid on the overpayment from the date of the overpayment to the due_date of the amount against which the credit is taken in this case the taxpayer's year tax_liability is the amount against which the credit is taken sec_6611 payment of the year tax_liability was due march year sec_301_6611-1 because the due_date for payment of the year tax_liability march year preceded the date date on which the overpayment for year arose there was no period on which overpayment interest was allowable sec_6611 in contrast sec_6611 allows interest on overpayments from the date the overpayment arises until a date preceding the date of a refund check by no more than days the taxpayer would have been entitled to overpayment interest if its year overpayment had been refunded to it rather than credited against the agreed deficiency for year see revproc_84_58 1984_2_cb_401 we find further support for this conclusion by considering the interdependence between sec_6601 and sec_6611 sec_6601 provides that interest on an underpayment_of_tax that is not paid on or before the last date prescribed for payment accrues from the prescribed payment_date until the date on which the tax is paid sec_6601 e provides that the interest on any tax- shall be assessed collected and paid in the same manner as taxes any reference in this title to any_tax imposed by this title shall be deemed to refer to interest imposed by this section on such tax underpayment interest on a tax may be assessed and collected at any time during the period within which the tax to which such interest relates may be collected see sec_6601 under this provision the agreed deficiency would accrue interest from the due_date of the return for which it was due until it was paid to parallel sec_6611 sec_6601 provides that ilf any portion of a tax is satisfied by credit of an overpayment then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment interest on the agreed deficiency for year began to run on the due_date of the year tax payment march year and continued to accrue until the liability was paid in full on date the date on which the year overpayment became available to be applied to the year agreed deficiency_interest stopped accruing on the portion of the agreed deficiency that was paid_by the credit transfer interest on the agreed deficiency for year continued to accrue from date until the agreed deficiency was paid in full taxpayer claims that date is date under sec_6601 since overpayment interest was not allowed after date on the year overpayments accrual of underpayment interest on the year agreed deficiency that was paid with the year overpayment should likewise have stopped to the extent the liability was paid as of date although we have not reviewed the interest computations we were advised for purposes of providing this advice that the service assessed and collected underpayment interest on the year agreed deficiency for the period after date we do not know the date on which the service stopped accruing interest on the year agreed deficiency it has been long established that the crediting of an overpayment_of_tax from one year against an underpayment of another tax_liability constitutes a payment of tax as effectively as a payment of the underpaid tax in cash 302_us_56 282_us_468 98_f2d_880 3d cir inasmuch as the amount of the credit is transferred from the overpaid account as a full or partial payment to the underpaid account the credited amount ceases to be a payment in the overpayment account in this case the tax_liability for year was no longer overpaid once the service credited the overpayment amount in that account to the agreed deficiency account for year once an overpayment has been credited in payment of another tax_liability the proper remedy for contesting the validity and legality of the tax against which the overpayment has been credited lies in a timely claim_for_refund of the tax paid_by means of the credit sec_301_6402-2 see 33_fedclaims_600 a claim must be filed within two years from the date on which the tax was paid sec_6511 for purposes of claiming a refund the payment of a tax_deficiency for one year is made when the overpayment from another tax_year is actually credited to the deficiency year see 613_f2d_518 ndollar_figure 5th cir 33_fedclaims_600 bazargani v united_states u s t c big_number e d pa revrul_56_506 1956_2_cb_959 it is undisputed that the period of limitations on the making of a refund claim for year has expired relying upon the sec_6601 prescription that references to tax also refer to underpayment interest on such tax the united_states court of federal claims has held that a taxpayer is required to follow the refund procedures for taxes with respect to claims for refund of underpayment interest before any suit can be filed to recover underpayment interest deficiency_interest has been so closely braided to principal that it has been deemed an integral part of the tax 454_f2d_1379 ct_cl in that case the court expressly rejected the taxpayer's argument that the refund procedures of the code do not apply to underpayment interest instead the court held that the general provisions governing suits against the government including the 6-year statute_of_limitations provided in u s c sec_2501 apply citing the acknowledged purposes of the refund claim requirement and the shorter limitations_period for tax_refund suits -- to prevent surprise to give adequate notice to the service of the nature of the claim and to allow the service to address the claim administratively prior to litigation -- the court observed all of these goals are advanced by adhering to the claim requirement as well as truncated limitations even where deficiency_interest alone is at stake alexander pincite emphasis added taxpayer has styled its claim as a claim based on an account_stated theory for the recovery_of additional overpayment interest on the overpayment for year this argument disregards the fact that the overpayment was properly credited to the agreed deficiency for year once the overpayment was applied to that agreed deficiency there was no longer any overpayment in the account for year that was subject_to refund or to the accrual of interest the only overpayment interest provided under sec_6611 is that allowable under sec_6611 or sec_6611 sec_6611 provides for the payment of interest on an overpayment only when the overpayment is credited to a tax_liability for a year subsequent to the year the overpayment arises sec_6611 provides for the payment of interest from the date of an overpayment to the date thirty days before a refund check is issued to the taxpayer however in this example sec_6611 does not provide for the payment of interest on the overpayment since the internal_revenue_code does not provide for interest to be paid on an overpayment where the overpayment is credited to a prior year’s liability no interest may be paid to the taxpayer sec_6611 this result is the same whether the taxpayer describes its complaint as a claim based on an account_stated theory or a claim_for_refund whether under the described circumstances there is an administrative means by which the taxpayer may seek a refund of additional overpayment interest a suit for the recovery_of an account_stated brought under u s c is based on the common_law concept that an implied contract arises when the service as debtor submits to the taxpayer as creditor a statement of the final balance due on an account and the creditor agrees to accept the proposed balance to close the account west publishing co v united_states ct_cl to constitute an account_stated the service must have agreed with the taxpayer that he has overpaid his taxes in a definite amount and must have communicated to him its intention to repay id a suit on an account_stated theory must be brought within six years from the date the right of action first accrues u s c a cause of action for overpayment interest first accrues on the date the related credit is allowed and this is the date the irs authorizes the scheduling of an overassessment see sec_6407 see also 289_us_367 the proper method for a taxpayer to request additional overpayment interest is to file form_843 claim_for_refund however a request filed by a taxpayer on form_843 does not toll the six year statute_of_limitations see revrul_55_477 1955_2_cb_498 superseded by revrul_76_74 1976_1_cb_388 revrul_57_242 1957_1_cb_452 since the suit on an account_stated is not a refund_suit there is no requirement imposed by the internal_revenue_code that an administrative claim be filed see u s c 283_us_258 we agree with your conclusion that such a claim should be considered as if it were a refund claim it correctly communicated however the service's position that such a claim for additional overpayment interest does not extend the six year period for filing suit see revrul_57_242 to the extent that the examination personnel handling this case may believe that the service will not administratively consider a claim for additional interest or is prohibited from considering such a claim administratively that belief is not correct the service will consider an administrative claim for additional interest and could pay such additional interest were it determined to be due to the taxpayer as noted above however this taxpayer is not entitled to a payment of additional interest case development hazards and other considerations please call if you have any further questions
